Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Applicant’s claim amendments and arguments filed 3/31/2022 overcome or clarify all rejections or claim interpretations set forth in the Office Action of 1/22/2022.
	A short summary of allowable subject matter follows. For further detail, see Applicant’s amendment and arguments filed 3/31/2022.
Independent claim 3 recites:
A weapons system comprising: at least two HEL effectors, each of the at least two HEL effectors comprising at least one beam guidance system; and at least one laser source or pump source that is jointly useable for the at least two HEL effectors, wherein each of the at least two HEL effectors have a respective oscillator associated thereto, and wherein the at least one laser source or pump source is connected to the at least one beam guidance system of each of the at least two HEL effectors via at least one optical switching unit disposed between an output of
the at least one laser source or pump source and an input of the oscillator associated with each respective one of the at least two HEL effectors.
	The cited prior art, taken alone of in combination does not teach or suggest switching a pumping source to and oscillator of at least two HEL effectors in the context set forth by claim 3.
	Claims 6 and 7 depend on claim 3.
	Independent claim 4 recites:
	A weapons system comprising: at least two HEL effectors, each of the at least two HEL effectors comprising at least one beam guidance system; and at least one laser source or pump source that is jointly useable for the at least two HEL effectors, wherein each of the at least two HEL effectors comprises a MOPA, and wherein the at least one laser source or pump source is connected to the at least one beam guidance system of each of the at least two HEL effectors via at least one optical switching unit disposed between an output of the at least one laser source or pump source and an input of an amplifier of the MOPA of each of the respective
at least two HEL effectors.
	The cited prior art, taken alone or in combination, does not teach or suggest switching a pumping source to the amplifier of a MOPA of at least two HEL effectors in the context of claim 4.
	Independent claim 5 recites:
	A weapons system comprising: at least two HEL effectors, each of the at least two HEL effectors comprising at least one beam guidance system; and at least one laser source or pump source that is jointly useable for the at least two HEL effectors, wherein each of the at least two HEL effectors comprise an amplifier, wherein the at least one pumping laser source or pump source is connected to the at least one beam guidance system of each of the at least two HEL effectors via at least one optical switching unit disposed between an output of the  at least one laser source or pump source and a first input of the amplifier of each of the at least two HEL effectors, and the weapons system further comprising at least one master oscillator that is connected to the at least one beam guidance system of each of the at least two HEL effectors via at least one additional optical switching unit disposed between an output of the master oscillator and a second input of the amplifier of each of the respective at least two HEL effectors.
	The cited prior art, taken alone or in combination, does teach the combination of one switching and an addition switching unit in the context set forth by claim 5.
	Claims 8-10 depend on claim 5.
	Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645